DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 FEB 2021 has been entered.
 
Response to Amendment
Examiner notes the amendment filed 05 FEB 2021.  The status of the claims is as follows:
Claims 1-20 are pending.
Claims 1-4, 6-11, and 13-16 are amended.
Claims 8-11 and 16-20 are withdrawn (without traverse, 23 JAN 2020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘872 (JP 2011-195872, original and machine translation attached, citations from machine translation) in view of Choi ‘986 (U.S. PGPub 2012/0301986) and Lee ‘250 (U.S. Patent 9,174,250).
Claim 1 - JP ‘872 teaches an apparatus for cleaning a mask (PG 0028), the apparatus comprising:
a transmission window (PG 0033, transmission window 34) in a chamber (PG 0033, air chamber 5);5
an irradiation unit which is disposed outside the chamber and irradiates cleaning light into the chamber through the transmission window (PG 0033, laser beam scanning means 30; PG 0039; the laser beam irradiates the mask and peels deposited material off of it, cleaning the mask); and
a reflection unit which reflects the light provided from the irradiation unit to provide reflected light to the mask (PG 0035, rear surface mirror 41).
JP ‘872 does not teach the following limitations of Claim 1:
wherein within the deposition chamber, the deposition unit and the reflection member are reciprocally movable along a first direction.  
Within the deposition chamber, a deposition unit therein which provides a deposition material to the mask10.
Choi ‘986 teaches a cleaning method for a mask in an organic layer deposition apparatus (PG 0108, PG 0111).  The apparatus comprises a stage (Figure 4, element 600, electrostatic chuck from PG 0081) disposed in the chamber (PG 0080) on which a substrate is placed (Figure 4, element 500, substrate from PG 0081), a deposition unit opposite to the stage in the chamber (Figure 4, element 100, organic layer deposition assembly) that provides a deposition material to an area of the substrate exposed by a mask (Figure 4, element 160, blocking member from PG 0106).  Choi ‘968 further teaches that the blocking member and intrinsic mask thereof may be cleaned in the deposition chamber (PG 0111).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘872 to include the deposition and mask-cleaning means in the same chamber as suggested by Choi ‘986, as JP ‘872 wants to clean 
Choi ‘986 teaches that that the evaporation means are movable relative to the processed member support (PG 0084).  JP ‘872 teaches the concept of moving the laser beam across the mask support (PG 0032, galvanomirror scans the laser beam; PG 0041, galvanometer moves the laser beam relative to the mask), but does not teach relative motion of the irradiation means and the mask.  Lee ‘250 discloses a method and apparatus for cleaning organic deposition materials (Abstract).  The method comprises an apparatus that irradiates the mask to be cleaned with a short wavelength laser beam, and a scanning apparatus that moves and controls the position of the irradiation apparatus (Column 12 Lines 48-61).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘872 / Choi ‘986 to replace the laser means of JP ‘872 with the laser means of Lee ‘250, as JP ‘872 teaches means for scanning a stationary laser source across a mask to be cleaned and Lee ‘250 teaches that means which move the laser source across the mask to be cleaned are also known to be suitable for the purpose.
JP ‘872 / Choi ‘986 / Lee ‘250 teach independent movement directions of the deposition unit, the reflection unit, and the irradiation unit but does not specify a common direction of movement therebetween.  Positioning of the laser and the mask is result-effective as regards cleaning the mask (if the laser passes through an aperture of the mask, it is not impinging on the mask and removing material therefrom).  It would have been obvious to a person having ordinary In re Stevens, 101 USPQ 284 (CCPA 1954).  See also MPEP 2144.04.
Claim 2 – JP ‘872 / Choi ‘986 / Lee ‘250 teaches the apparatus of claim 1, wherein the irradiation unit which is outside the deposition chamber is reciprocally movable along the first direction (as discussed in the rejection of Claim 1, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to allow for suitable repositioning of the irradiation unit e.g. laser to optimize cleaning of the mask, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  See also MPEP 2144.04.), and along a second direction crossing the first direction, the reflection member which reflects the cleaning light provided through the transmission window  is aligned with the irradiation unit along the second direction (JP ‘872 Figure 5, the mirror runs perpendicular to the laser beam and parallel to the body of the laser generating device) with the transmission window between the reflection member and the irradiation unit (JP 872 Figure 5, transmission window 34 is between laser beam scanning means 30 and rear surface mirror 41).
Claim 3 – JP ‘872 / Choi ‘986 / Lee ‘250 teaches the apparatus of claim 1, wherein within the deposition chamber, the reflection member and deposition unit are both in the same chamber.  JP ‘872 / Choi ‘986 / Lee ‘250 do not teach that the reflection member is connected to the deposition unit to be reciprocally movable along the first direction together therewith.  Examiner maintains that it would have been prima facie obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")  See also MPEP 2144.04(V)B. 
Claim 4 – JP ‘872 / Choi ‘986 / Lee ‘250 teaches the apparatus of claim 1, further comprising within the deposition chamber:
a first angle adjustment unit connected to the reflection member and with which the reflection member is tiltable at a predetermined angle (JP ‘872 PG 0035, rear-surface mirror angle adjustment means 42).  
Claim 5 – JP ‘872 / Choi ‘986 / Lee ‘250 teaches the apparatus of claim 4, wherein the reflection member is rotatable about the first angle adjustment unit (see JP Figure 4 element E; PG 0034).  
Claim 6 – JP ‘872 / Choi ‘986 / Lee ‘250 teaches the apparatus of claim 1, further comprising within the deposition chamber, a stage facing the deposition unit with the mask therebetween (PG 0041, mask cleaning table), wherein the deposition chamber comprises:
a cover portion including a bottom surface on which the stage is disposed (JP ‘872 element 5, air chamber; it has a cover (top surface), and a bottom portion which holds the mask);
a bottom portion being opposite to the cover portion (as above) and including a first guide rail extending along the first direction within the chamber (JP PG 0034, rear moving means 44); and
a plurality of sidewall portions connecting the bottom portion and the cover portion to each other (JP ‘872 sidewalls of element 5 generally), 15wherein
one of the sidewall portions includes the transmission window (JP ‘872 PG 0033), and
within the deposition chamber, the deposition unit and the reflection member are together reciprocally movable along the first guide rail in the first direction (Examiner finds it obvious to select common movement directions between portions of the deposition apparatus for the same reasons as described in Claim 3).
Claim 7 – JP ‘872 / Choi ‘986 / Lee ‘250 teaches the apparatus of claim 6, further comprising within the deposition chamber:
a first moving member which is connected to a bottom surface of the deposition unit and engageable with the first guide rail of the deposition chamber, the first moving member 33LO-270387-USHAA0578USreciprocally movable along the first guide rail in the first direction (JP ‘872 PG 0035, rear mirror vertical direction moving means 43 may be driven along the direction of rear mirror moving means 44).
Claim 12 – JP ‘872 / Choi ‘986 / Lee ‘250 teaches the apparatus of claim 1, wherein the deposition unit and the irradiation unit are reciprocally movable along the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  See also MPEP 2144.05(II)B.  
Claim 13 – JP ‘872 / Choi ‘986 / Lee ‘250 teaches the10 apparatus of claim 1, wherein the irradiation unit irradiates a laser beam as the cleaning light (JP ‘872 PG 0033 and PG 0039, laser beam 33).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘872 / Choi ‘986 / Lee ‘250 as applied to claim 1 above, and further in view of TW ‘275 (TW 201428275, original and machine translation attached, citations from machine translation).
Claim 14 – JP ‘872 / Choi ‘986 / Lee ‘250 do not disclose the additional structure of Claim 14.  As discussed previously, Lee ‘250 discloses generic means for moving the irradiation unit such that the laser beam irradiated therefrom moves across the surface of the mask.  TW ‘275 is drawn to an apparatus for cleaning a deposition mask (e.g. PG 0004).  With reference to Figure 1, TW ‘275 discloses a laser cleaning means comprising laser bracket 300 (PG 0060, deemed analogous to the guide substrate).  The laser bracket comprises guide rails which allow the laser devices to move along the laser bracket (PG 0061, 0062) back and forth.  Therefore, it would have been obvious to a In re Japikse, 86 USPQ 70.
Claim 15 – JP ‘872 / Choi ‘986 / Lee ‘250 / TW ‘275 teach the apparatus of claim 14, further comprising outside the deposition chamber:
35 LO-270387-USHAA0578USa second moving member which is connected to a bottom surface of the irradiation unit and engageable with the second guide rail of the guide substrate, the second moving member reciprocally movable along the second guide rail along the first direction (the directional arrangement is held as obvious as discussed in Claim 14; the laser device of TW ‘275 is coupled to a device which allows it to move along the rail as disclosed at PG 0061).

Response to Arguments
ggApplicant's arguments filed 29 DEC 2020 and 05 FEB 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (Pages 8 and 9) that Choi ‘986 and Lee ‘250 do not provide a suggestion or motivation for performing their suggested modification.  Examiner respectfully disagrees, noting that in both cases, the suggestion is the disclosure of an alternative structure or arrangement which is shown to be suitable for the same purpose of the analogous structure in the previously cited references.  Combining prior art elements according to known methods to yield predictable results is an expressly recited exemplary rationale for combination of references under KSR.  See MPEP 2144 (III).
Applicant’s request for rejoinder is noted.  However, as Claim 1 is not currently held to be allowable for the reasons recited above, the requirements for rejoinder are not presently met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712